     WENTZELEE BOTHA, SBN #207029
 1
     wbotha@brownandwinters.com
 2   RYAN D. DROBEK, SBN #319396
     rdrobek@brownandwinters.com
 3   Brown & Winters
     120 Birmingham Drive
 4
     Cardiff-by-the-Sea, CA 92007-1737
 5   Tel: 760-633-4485/Fax: 760-633-4427

 6   Attorneys for Defendant and Counterclaimant,
 7   THE CITY OF WALNUT CREEK

 8
                              UNITED STATES DISTRICT COURT
 9
10                         NORTHERN DISTRICT OF CALIFORNIA
11
12   AMERICAN BANKERS INSURANCE CO.        )            Case No.: 4:19-cv-02237 - HSG
     OF FLORIDA,                           )
13                                         )            Complaint Filed: April 24, 2019
14          Plaintiff,                     )
     vs.                                   )
15                                         )
     THE CITY OF WALNUT CREEK,             )
16                                         )            STIPULATION AND ORDER
17          Defendant.                     )            CONSOLIDATING CASES FOR ALL
                                           )            PURPOSES
18   AND COUNTER ACTION.                   )
                                           )
19                                         )
20                                         )
     CITY OF WALNUT CREEK,                 )            Case No. 4:19-cv-03556 – HSG
21                                         )
            Plaintiff,                     )            Complaint Removed: June 19, 2019
22
     vs.                                   )
23                                         )
     ADMIRAL INSURANCE COMPANY, a          )
24                                         )
     corporation, et al.,
                                           )
25
             Defendants.                   )
26   _____________________________________ )
27
28

                                                    1
     __________________________________________________________________________________
     _ STIPULATION AND ORDER CONSOLIDATING CASES
     4:19-cv-02237 HSG    4:19-cv-03556 HSG
            The City of Walnut Creek (City), as well as American Bankers Insurance Company of Florida
 1
 2   (American Bankers), Insurance Company of the State of Pennsylvania, Admiral Insurance Company,

 3   Atlanta International Insurance Company (formerly known as Drake Insurance Company of New
 4
     York), The Travelers Indemnity Company (as successor to Insurance Company of the Pacific Coast),
 5
     The Phoenix Insurance Company, and The Charter Oak Fire Insurance Company (collectively,
 6
 7   Insurers) hereby submit the following Stipulation to Consolidate Related Cases:

 8          WHEREAS, American Bankers filed a Complaint for Declaratory Relief against the City in the
 9   United States District Court, Northern District of California (District Court), on April 24, 2019, Case
10
     No. 4:19-cv-02237 HSG (American Bankers’ Action);
11
            WHEREAS, the City filed a Complaint for Declaratory Relief, Breach of Contract, and Breach
12
13   of the Implied Covenant of Good Faith and Fair Dealing against Insurers, including American Bankers,

14   in the Superior Court of California, County of Contra Costa (Superior Court) on May 3, 2019, Case No.
15   C19-00883, and subsequently removed by The Travelers Indemnity Company, The Charter Oak Fire
16
     Insurance Company, The Phoenix Insurance Company on June 19, 2019, from the Superior Court to the
17
     District Court, as Case No. 4:19-cv-03556 HSG (City’s Action);
18
19          WHEREAS, the American Bankers Action and the City’s Action involve similar complaints,

20   relief sought (declaratory relief regarding the duties under the policies), common questions of law,
21
     same nucleus of facts, same parties (City and American Bankers), same insurance policies (American
22
     Bankers Policy no. CU 22- 900012, Policy no. GLA 22-679140), and same counsel;
23
24          WHEREAS, consolidation would advance the interests of judicial economy, and decrease the

25   burden on parties, witnesses, and reduce risk of inconsistent adjudications, potential for prejudice;
26          WHEREAS, counsel for the parties have conferred, and the parties are in agreement that these
27
     actions should be consolidated for all purposes; and
28

                                                     2
     ___________________________________________________________________________________
     STIPULATION AND ORDER CONSOLIDATING CASES
     4:19-cv-02237 HSG    4:19-cv-03556 HSG
            WHEREAS, the parties admit to the existence of complete diversity between themselves so as
 1
 2   to appear properly before this Court, and that to the parties’ knowledge the Court has jurisdiction to

 3   hear these cases and consolidate these actions.
 4
             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the City and the
 5
     Insurers, through their respective counsel of record, that the American Bankers’ Action be
 6
 7   consolidated with the City’s Action and remain assigned to the Honorable Haywood S. Gilliam, Jr.

 8   for all purposes.
 9                                                Respectfully submitted,
10
                                                  BROWN & WINTERS
11
     Dated: August 6, 2019                        /s/ Wentzelee Botha
12                                                Wentzelee Botha
13                                                Ryan D. Drobek
                                                  Attorneys for Defendant and Counterclaimant,
14                                                THE CITY OF WALNUT CREEK
15                                                WARGO FRENCH, LLP
16
     Dated: August 6, 2019                        /s/ Raymond J. Tittmann
17                                                Raymond J. Tittmann
                                                  Edward J. Valdespino
18
                                                  Attorneys for Plaintiff
19                                                AMERICAN BANKERS INSURANCE
                                                  COMPANY OF FLORIDA
20
                                                  CLYDE & CO US LLP
21
22   Dated: August 6, 2019                        /s/ Jason J. Chorley
                                                  Bruce D. Celebrezze
23                                                Jason J. Chorley
24                                                Attorneys for Defendants
                                                  THE TRAVELERS INDEMNITY COMPANY,
25                                                THE PHOENIX INSURANCE COMPANY, and
                                                  THE CHARTER OAK FIRE INSURANCE
26                                                COMPANY (all erroneously sued as Travelers
27                                                Indemnity Company and Travelers Casualty and
                                                  Surety Company)
28    ///

                                                       3
     __________________________________________________________________________________
     _ STIPULATION AND ORDER CONSOLIDATING CASES
     4:19-cv-02237 HSG    4:19-cv-03556 HSG
                                                   WALSH MCKEAN FURCOLO LLP
 1
 2   Dated: August 6, 2019                         /s/ James T. Derfler
                                                   James T. Derfler
 3                                                 Attorneys for Defendant
                                                   ADMIRAL INSURANCE COMPANY
 4
 5                                                 NIXON PEABODY LLP

 6   Dated: August 6, 2019                         /s/ Dawn N. Valentine
 7                                                 Matthew A. Richards
                                                   Dawn N. Valentine
 8                                                 Attorneys for Defendant
                                                   THE INSURANCE COMPANY OF THE
 9                                                 STATE OF PENNSYLVANIA
10
                                                   NICOLAIDES FINK THORPE MICHAELIDES
11
                                                   SULLIVAN LLP
12
     Dated: August 6, 2019                         /s/ Ethan H. Seibert
13                                                 Sara M. Thorpe
                                                   Ethan H. Seibert
14                                                 Attorneys for Defendant
15                                                 ATLANTA INTERNATIONAL INSURANCE
                                                   COMPANY F/K/A DRAKE INSURANCE
16                                                 COMPANY OF NEW YORK
17
18
19                                 SIGNATURE CERTIFICATION

20          Pursuant to Local Rule 5-1(i)(3), I hereby certify that the content of this document is
     acceptable to all counsel, and that I have obtained each attorney’s authorization to affix his/her
21
     electronic signature to this document.
22
23
     Dated: August 6, 2019                         /s/ Wentzelee Botha
24                                                 Wentzelee Botha
                                                   BROWN & WINTERS
25                                                 Attorneys for Defendant CITY OF WALNUT
26                                                 CREEK

27
28

                                                     4
     __________________________________________________________________________________
     _ STIPULATION AND ORDER CONSOLIDATING CASES
     4:19-cv-02237 HSG    4:19-cv-03556 HSG
                                          _____________
                                           [PROPOSED] ORDER
 1
 2
           GOOD CAUSE appearing therefore, the case captioned City of Walnut Creek v.
 3         Admiral Insurance Company, Case No. 4:19-cv-03556-HSG is hereby consolidated
 4         into the present action. The earlier-filed civil action, Case No. 4:19-cv-02237-HSG,
           shall serve as the lead case. The clerk is directed to administratively close the later-
 5         filed civil action, Case No. 4:19-cv-03556-HSG. All future filings should be done in
           the lead case only and should be captioned "In Re American Bankers Insurance
 6
           Company of Florida."
 7
           The parties are directed to re-file in the lead case the pending motion to dismiss and
 8         corresponding briefing from the later-filed civil action. See Case No. 4:19-cv-03556-
 9         HSG, Dkt. Nos. 18, 26, 27. The parties should again notice the motion's hearing on
           November 21, 2019 at 2:00 p.m.
10
11
           IT IS SO ORDERED.
12
13
14    Dated: 8/7/2019                                    __________________________________
                                                         District Judge Haywood S. Gilliam, Jr.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
     __________________________________________________________________________________
     _ STIPULATION AND ORDER CONSOLIDATING CASES
     4:19-cv-02237 HSG    4:19-cv-03556 HSG
